DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment filed on 8/15/2022 in which claims 1, 3-7, 9-13 and 15-18 are pending and claims 2, 8 and 14 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-15, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closet prior art of Sahin (US 20220094583 A1) teaches a  WTRU may comprise circuitry configured to determine DMRS sequences of length 12, 18 and 24 for PI/2 BPSK DFT-s-OFDM modulation. The WTRU implements two different π/2 binary phase shift keying (BPSK) discrete fourier transform (DFT) spread orthogonal frequency division multiplexing (OFDM) with frequency domain spectral shaping (FDSS). After modulation, the generated modulation symbols may be pre-coded with a DFT of length M. While the prior art of Choi (US 20170373908 A1) teaches STA (WTRU). The STA may perform decoding by converting (or transforming) the received PPDU based on the first FFT and the second FFT. The STA having a processor to perform inverse transform on the PPDU by using the first FFT. However the closest prior arts above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: wherein a qt piece of frequency domain data in the second frequency domain data is selected from one of the group of an (L(M - Q +1)/2j + q)th piece of frequency domain data in the first frequency domain data, an (L(M-Q)/2+q)h piece of frequency domain data in the first frequency domain data, or an (F(M Q)/27±q)h piece of frequency domain data in the first frequency domain data, wherein a value of q is an integer ranging from 0 to 0-1, as recited in all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200259693-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633